*455
ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES

PER CURIAM: *
This court’s judgment of November 13, 2009, holding that Alexis is ineligible for cancellation of removal due to his status as an aggravated felon, and relying on our controlling precedent in Carachuri-Rosendo v. Holder, 570 F.3d 263 (5th Cir.2009), has now been overruled by the Supreme Court in Carachuri-Rosendo v. Holder, 560 U.S. -, 130 S.Ct. 2577, 177 L.Ed.2d 68 (2010).
Our judgment was reversed and the case remanded. We therefore reverse and remand to the district court for reconsideration without the aggravated felony conviction of Alexis.
REVERSED and REMANDED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5tii Cm R. 47.5.4.